        Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 1 of 29




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Application of GORSOAN LIMITED for an
Order Pursuant to 28 U.S.C. § 1782 to Conduct
Discovery for Use in a Foreign Proceeding,      No.: 18-mc-431 (RA)

                               Petitioner.




                MEMORANDUM OF LAW IN SUPPORT OF
   INTERVENOR JANNA BULLOCK’S MOTION TO VACATE EX PARTE ORDER
        AND QUASH SUBPEONAS ISSUED PURSUANT TO 28 U.S.C. § 1782




                                                Jonathan P. Bach
                                                Julian S. Brod
                                                Shapiro Arato Bach LLP
                                                500 Fifth Avenue, 40th Floor
                                                New York, New York 10110
                                                (212) 257-4880

                                                Attorneys for Janna Bullock
             Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 2 of 29



                                                   TABLE OF CONTENTS

                                                                                                                                        Page

TABLE OF AUTHORITIES .......................................................................................................... ii

PRELIMINARY STATEMENT .................................................................................................... 1

STATEMENT OF FACTS ............................................................................................................. 3

          A.      The Russian Federation’s Pursuit Of Assets Allegedly Belonging To
                  Janna Bullock ............................................................................................................. 3

          B.      The Role of Gorsoan And Gazprombank .................................................................. 5

          C.      The Cyprus Action ..................................................................................................... 7

          D.      Discovery From Bullock In The Prior Section 1782 Proceeding .............................. 9

          E.      The Present Section 1782 Proceeding...................................................................... 10

          F.      The Subpoenas ......................................................................................................... 11

ARGUMENT ................................................................................................................................ 13

I.        Gorsoan Seeks Impermissible Asset Discovery And Has Failed To Show That The
          Discovery Sought Is “For Use” In Adjudicative Proceedings In Cyprus ......................... 14

          A.      An Asset Freeze And Disclosure Order Is Not An Adjudicative Proceeding ......... 15

          B.      Gorsoan Seeks Asset Discovery .............................................................................. 17

II.       This Court Should Deny Discovery As A Matter Of Discretion ...................................... 19

          A.      The Document Requests Are Overly Broad, Unduly Intrusive, And
                  Harassing.................................................................................................................. 19

          B.      Gorsoan’s Section 1782 Application Is Made In Bad Faith .................................... 21

          C.      The Third-Party Discovery Sought In This Section 1782 Proceeding Is
                  An Attempt To Circumvent The Supervision Of The Cyprus Court And
                  The Federal Rules of Civil Procedure ...................................................................... 23

III.      The Respondents Have Asserted Their Rights Under The Fifth Amendment.................. 24

CONCLUSION ............................................................................................................................. 25




                                                                      i
             Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 3 of 29



                                              TABLE OF AUTHORITIES

                                                                                                                            Page(s)

Cases

Brandi-Dorhn v. IKB Deutsche Industriebank AG,
  673 F.3d 76 (2d Cir. 2012) ....................................................................................................... 13

Certain Funds, Accounts and/or Inv. Vehicles v. KPMG, LLP,
  798 F.3d 113 (2d Cir. 2015) ............................................................................................... 13, 15

Ellis v. City of New York,
  243 F.R.D. 109 (S.D.N.Y. 2007) .............................................................................................. 21

Esso Exploration & Production Nigeria Ltd. v. Nigerian Nat’l Petroleum Corp.,
  14 Civ. 8445, 2017 WL 3491975 (S.D.N.Y. Aug. 15, 2017) ................................................... 24

Euromepa S.A. v. R. Esmerian, Inc.,
  51 F.3d 1095 (2d Cir. 1995) ..................................................................................................... 19

Euromepa, S.A. v. R. Esmerian, Inc.,
  154 F.3d 24 (2d Cir. 1998) ................................................................................................. 15, 16

Gen. Motors LLC v. Lewis Bros., L.L.C.,
  10 Civ. 725, 2012 WL 3128949 (W.D.N.Y. July 31, 2012) ..................................................... 24

In re Accent Delight Int’l Ltd.,
   869 F.3d. 121 (2d Cir. 2017) .............................................................................................. 14, 19

In re Apotex Inc.,
   2009 WL 618243 (S.D.N.Y. March 9, 2009) ........................................................................... 20

In re Application of 000 Promnefstroy,
   2009 WL 3335608 (S.D.N.Y. Oct. 15, 2009) ........................................................................... 20

In re Application of Postalis,
   18 Misc. 497, 2018 WL 6725406 (2018)............................................................................ 20, 24

In re Asia Maritime Pacific, Ltd.,
   253 F. Supp. 3d 701 (S.D.N.Y. 2015) ...................................................................................... 17

In re Elvis Presley Enters. LLC,
   15 Misc. 386, 2016 WL 843380 (S.D.N.Y. March 1, 2016) .................................................... 21

In re Glitnir banki hf.,
   08-14757, 2011 WL 3652764 (Bankr. S.D.N.Y. Aug. 19, 2011) ............................................. 21


                                                                  ii
             Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 4 of 29



In re Letters Rogatory Issued by Director of Inspection of Government of India,
   385 F.2d 1017 (2d Cir. 1967) ................................................................................................... 15

In re MT Baltic Soul Produktentankschiff-Ahrtsgesellschaft mgH & Co. KG,
   15 Misc. 319, 2015 WL 5824505 (S.D.N.Y. Oct. 6, 2015) ...................................................... 17

Intel Corp. v. Advanced Micro Devices, Inc.,
   542 U.S. 241 (2004) ................................................................................................ 13, 14, 19, 23

Jiangsu Steamship Co., Ltd. v. Success Superior Ltd.,
   14 Civ. 9997, 2015 WL 3439220 (S.D.N.Y. Jan. 30, 2015)......................................... 16, 17, 18

Mees v. Buiter,
 793 F.3d 291 (2d Cir. 2015) ................................................................................... 13, 14, 15, 20

Melendez v. Primavera Meats, Inc.,
 270 F.R.D. 143 (E.D.N.Y. 2010) .............................................................................................. 21

Rohland v. Syn-Fuel Assocs.-1982 Ltd. Partnership,
  89 Civ. 3325, 1990 WL 145015 (S.D.N.Y. Sept. 26, 1990) ..................................................... 21

Sequa Corp. v. Gelmin,
  91 Civ. 8675, 1995 WL 404726 (S.D.N.Y. July 7, 1996) ........................................................ 24

Solow v. Conseco, Inc.,
  06 Civ. 5988, 2008 WL 190340 (S.D.N.Y. Jan. 18, 2008)....................................................... 21

Statutes and Rules

16 U.S.C. § 6103(a) ...................................................................................................................... 20

28 U.S.C. § 1782 ....................................................................................................................... 1, 13

Fed. R. Civ. P. 26(b)(1)................................................................................................................. 20

Fed. R. Civ. P. 45 .......................................................................................................................... 20

Other Authorities

Sergei Magnitsky Rule of Law Accountability Act of 2012, Pub. L. No. 112-208,
  126 Stat. 1496, 1504 (2012)........................................................................................................ 4




                                                                      iii
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 5 of 29



       Intervenor Janna Bullock (“Bullock”) respectfully submits this memorandum of law in

support of her motion to vacate the ex parte Order dated October 16, 2018, and to quash the

subpoenas from Petitioner Gorsoan Limited (“Gorsoan”) addressed to Bullock’s mother, her two

daughters, and one of her associates (“Respondents”).

                                 PRELIMINARY STATEMENT

       Gorsoan has commenced a proceeding under 28 U.S.C. § 1782 seeking a type of

discovery that courts in this jurisdiction have consistently held to be unavailable under that

statute: discovery to ascertain the existence and location of assets that may one day be used to

satisfy a judgment. Unlike the typical Section 1782 petitioner, Gorsoan is not seeking discovery

that will aid a foreign trier of fact in adjudicating the merits of any claims or defenses or in

adjudicating any disputed issue. Instead, as it informs the Court in its most recent submission,

Gorsoan is seeking “asset discovery.” The law is clear that where, as here, discovery is sought

merely to assist in the identification and attachment of assets, Section 1782 does not authorize

United States courts to provide assistance. Rather, Section 1782 applies only when a petitioner

seeks discovery “for use” in connection with the adjudication of a foreign dispute.

       While the prohibition against using Section 1782 as a means of asset discovery is alone

sufficient to require that the pending subpoenas be quashed, several independent grounds support

the same result:

       First, the subpoenas are palpably overbroad. Far from being narrowly tailored to obtain

potentially relevant information, the subpoenas intrude upon the private and confidential

financial affairs of third parties, seeking unlimited information about “all” of their assets,

expenses, and tax returns. These requests go well beyond any assets that may be said to belong

to Bullock herself. As but one example, Gorsoan demands that Bullock’s younger daughter, a
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 6 of 29



recent college graduate, produce records of all expenses related to her “social life.” Other family

members are asked to disclose information about “charitable causes” they support. While the

lawsuit in Cyprus concerns an alleged fraud and misappropriation scheme perpetrated between

2005 and 2008, the subpoenas seek records from the present back to August 24, 2012—the

effective date of an asset freeze order entered in Cyprus—a clear indication that the requested

discovery has nothing to do with the merits of the underlying dispute.

       Second, the discovery is sought in bad faith. Although Gorsoan purports to be seeking

discovery in its own right, it is merely a Cypriot shell corporation that appears to have no

business purpose other than to pursue litigation in conjunction with and on behalf of

Gazprombank OJSC (“Gazprombank”), a state-controlled Russian bank that is currently subject

to U.S. sanctions. Gazprombank, not Gorsoan, is the real party in interest in the Cyprus case,

and Gazprombank’s interests are closely aligned with those of the Russian government, which,

in turn, is seeking to enforce its own criminal judgments against Bullock and others by pursuing

some of the same assets as Gorsoan. Nothing prevents Gorsoan and Gazprombank from sharing

information they obtain about Bullock’s mother and daughters with Russian Federation officials

to aid their joint quest for assets and Russia’s continued prosecution of Bullock’s ex-husband,

formerly a prominent financier and government official in the Moscow region.

       Third, these proceedings are an improper attempt to circumvent not only Cyprus’s

carefully calibrated and limited discovery regime, but also our own Federal Rules of Civil

Procedure. In Cyprus, a person from whom discovery is sought must ordinarily be named as a

“defendant” in the case so that the court can supervise disclosure. Where discovery is permitted,

it is generally limited to the identification and production of material documents for use at trial.

Neither depositions nor requests for “all” documents potentially relevant to a particular subject



                                                  2
           Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 7 of 29



area are permitted as precursors to an adjudication. Beyond being impermissible in Cyprus, the

discovery sought here clearly violates settled U.S. law. Courts applying the Federal Rules of

Civil Procedure generally do not permit prejudgment discovery for the purpose of attaching

assets.

          Fourth, as more fully set forth in their own submissions, Respondents have asserted their

Fifth Amendment right not to be a witness against themselves. They enjoy analogous rights

under Cypriot law. Section 1782 expressly provides that “a person may not be compelled to give

his testimony or statement or to produce a document or other thing in violation of any legally

applicable privilege.” Respondents should not be compelled to provide testimony or engage in

document production that a domestic or foreign prosecutor may view as implicating them in

criminal conduct.

                                     STATEMENT OF FACTS

          A.   The Russian Federation’s Pursuit Of Assets Allegedly Belonging To Janna
               Bullock

          This case has its origins in a political dispute in Russia. Janna Bullock was formerly

married to Alexey Kuznetsov, the Minister of Finance and Vice-Governor of the Moscow

Region. Before entering politics, Kuznetsov was one of the most prominent bankers in Russia.

He did not enjoy the support of Vladimir Putin and was forced to resign in 2008, when allies of

the Kremlin sought his political office as well as his financial holdings and personal property.

(Declaration of Jonathan P. Bach, dated July 5, 2019 (“Bach Decl.”) Ex. 1.) As part of the

campaign against him, for example, it was publicly alleged that he was secretly a U.S. national

with ties to the CIA who had seized $20 billion worth of land near Moscow. (Bach Decl. Ex. 2.)

At or around the time of Kuznetsov’s resignation, Bullock, a naturalized United States citizen,




                                                   3
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 8 of 29



returned to this country, where she has lived since. Kuznetsov is currently incarcerated in Russia

and remains under investigation pending his sentencing. (Bach Decl. ¶ 16.)

       Bullock had no role in Russian government affairs or in her husband’s responsibilities as

a government official. Yet she too bore the brunt of the political backlash against him. In or

around 2010, the Russian government began a criminal investigation of her. (Bach Decl. ¶ 16.)

Consistent with Russia’s heavy-handed approach to criminal justice, Bullock was convicted in

absentia and then sentenced in 2018. The Russian Federation has used its criminal cases against

Bullock and others to pursue her alleged assets and those of her supposed co-conspirators. This

pattern of criminal charges accompanied by the expropriation of the assets of politically

disfavored parties is common in Russia.1

       In France, for example, the Russian government, relying on its criminal case against

Bullock and others, has taken steps to seize two major resort hotels in the ski region of

Courchevel. Together, these hotels are worth well in excess of $70 million. The Russian

Federation’s first attempt to seize these properties was rejected by a French court. Its second




1
   See Sergei Magnitsky Rule of Law Accountability Act of 2012, Pub. L. No. 112-208, 126
Stat. 1496, 1504 (2012) (describing the wrongful detention, prosecution, and death of Russian
lawyer Sergei Magnitsky); Jordan Gans-Morse, Threats to Property Rights in Russia: From
Private Coercion to State Aggression, 28 Post-Soviet Affairs 263, 278-87 (2012) (describing the
rise of the “predatory state” in Russia during the 2000s); Philip P. Pan,‘Raiding’ Underlines
Russian Legal Dysfunction, Washington Post, Aug. 13, 2009 (“No crime illustrates the state of
the [Russian] legal system better than what is known as ‘reiderstvo,’ or raiding – the takeover of
businesses through court rulings and other ostensibly legal means with the help of crooked
judges or police.”); Carl Schreck, The Danger of Doing Business in Russia, Time Magazine,
Dec. 19, 2009, (discussing Magnitsky’s wrongful arrest and death; noting that “[the Russian
prison] Butyrka is teeming with entrepreneurs locked up on phony charges brought against them
in raider attacks”).


                                                 4
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 9 of 29



seizure request is the subject of ongoing proceedings in France. (Declaration of Vincent Desry,

dated July 3, 2019 (“Desry Decl.”) ¶¶ 3-8.)

       The Russian Federation cannot readily rely on foreign courts to help it obtain discovery

in aid of asset identification and seizure. Russia is not a member of the European Union and thus

does not enjoy the reciprocal rights and privileges with respect to judgment recognition and

enforcement enjoyed by member states under European Union regulations. (Id. ¶ 11.)

Moreover, foreign courts have been understandably skeptical of whether Russian judgments are

based on due process.2 To overcome these obstacles, the Russian Federation is now using

Gorsoan as a stalkinghorse to lead a global legal campaign against Bullock.

       B.    The Role of Gorsoan And Gazprombank

       Gorsoan, a Cyprus limited liability company, is a faceless entity that appears to have no

operations and no business purpose other than to pursue this and similar asset-related litigation in

connection with the same corpus of alleged crimes and frauds allegedly committed in Russia. It

is unclear who Gorsoan’s ultimate beneficial owners are. (In re Gorsoan Limited and

Gazprombank OJSC, 13 Misc. 397, ECF No. 4 (Declaration of Alexandros Tsirides, dated

November 26, 2013 (“Tsirides Decl.”) ¶ 4) (referring to Gorsoan as a Cypriot limited liability

company and providing no further information).3

       Gorsoan is allied with and serves as a proxy for Gazprombank, one of the largest banks in

Russia. Gazprombank is owned by Gazprom, a major energy company whose majority owner is



2
  See, e.g., “European Court Vindicates Aleksei Navalny, Russian Opposition Leader,” N.Y.
Times, Nov. 15, 2018, available at https://www.nytimes.com/2018/11/15/world/europe/aleksei-
navalny-european-court.html (last visited on June 28, 2019).
3
  The Tsirides Declaration was filed in support of Gorsoan and Gazprombank’s 2013 application
for Section 1782 discovery and is incorporated by reference in support of Gorsoan’s current
Section 1782 application. (ECF No. 4, at 2, n.2.)
                                                 5
        Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 10 of 29



the Russian Federation (through the Federal Agency for State Property Management).

(Declaration of Achilleas Demetriades, dated July 2, 2019 (“Demetriades Decl.”) ¶ 4.) Indeed,

Gorsoan was formed in March 2010 for the purpose of accepting an assignment one month later

of Gazprombank’s interest in certain Russian bonds that underly the claims against Bullock and

her ex-husband. (Bach Decl. Ex. 3; Tsirides Decl. ¶ 25.) A second assignment or addendum was

made in July 2012 to shore up the relationship between Gazprombank and Gorsoan in

anticipation of the commencement of legal proceedings in Cyprus in August 2012. (Tsirides

Decl. ¶ 25.) As a Cypriot entity, Gorsoan, unlike Gazprombank, can avail itself of Cypriot

courts and take discovery through the courts of other EU member nations. And it can do this

while posturing itself as having interests distinct from those of the Russian Federation.

       It is only by this corporate and political legerdemain that a case involving alleged Russian

perpetrators and alleged Russian victims, based on an alleged fraud committed through a Russian

bond offering, found its way to a Cyprus court. Were that not enough, Gorsoan now uses the

Cypriot proceeding as a springboard to petition a United States court to help it obtain discovery

on behalf of Gazprombank, the real party in interest. Despite its purported assignments to

Gorsoan, Gazprombank remains a party plaintiff in the Cyprus case. When the defendants in

Cyprus sought to dismiss Gazprombank from the Cyprus proceeding on the ground that it

claimed to have assigned all of its rights to Gorsoan, Gazprombank successfully opposed the

application. (Demetriades Decl. ¶¶ 6-8.) Because Gazprombank has always been and remains a

named party-plaintiff in Cyprus, it should be presumed that it has retained certain rights and

interests, despite the purported assignments.

       Gorsoan takes great pains to distinguish itself from Gazprombank (Memorandum of Law

in Support of Gorsoan’s Ex Parte Application, ECF No. 2 (“Memorandum”) at 1, n.1)



                                                 6
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 11 of 29



(explaining that Gazprombank is not a party herein), and for obvious reasons: Gazprombank is

among several key Russian entities subject to U.S. sanctions and thus might well be wary of

asking a U.S. court to exercise its discretion to assist a politically-charged vendetta. (Bach Decl.

Ex. 4.) While Gazprombank is not named as a petitioner herein, its behind-the-scenes role is

transparent: The initial application for an order authorizing issuance of the same subpoenas,

rejected by then District Judge Richard J. Sullivan, was made jointly by Gorsoan and

Gazprombank. (ECF Nos. 51-54 in 17 Civ. 5912.) Before Gazprombank was subject to

sanctions, it joined Gorsoan in filing a prior Section 1782 request in this Court for documents

and information from Bullock. (In re Gorsoan Limited and Gazprombank OJSC, 13 Misc. 397,

ECF No. 1.) And, although the pleadings in the current matter identify only Gorsoan as the

petitioner, the subpoenas have been issued in the names of “Gorsoan Limited and Gazprombank

OJSC.” (Bach Decl. Exs. 5-8.) Tellingly, the attorney who issued the subpoenas is listed as

counsel for both the Cypriot and the Russian entity. (Id.)

       C.    The Cyprus Action

       In August 2012, Gorsoan and Gazprombank commenced an action in the District Court

of Limassol by filing a Writ identifying themselves as joint plaintiffs. (Tsirides Decl. ¶¶ 5, 6.)

Based on an affidavit provided by an employee of Gazprombank, they sought orders calling for

the freezing and disclosure of assets by thirty named defendants, including numerous defendants

with no substantive liability who were named, in accordance with Cyprus law, for purposes of

discovery. (Id. ¶ 11.) On August 14, 2012, the Cyprus court entered a preliminary order

freezing Bullock’s worldwide assets, with an effective date of August 24, 2012. (Id. ¶ 14.) The

Cyprus court confirmed this asset freezing order on March 6, 2013, and in service of the asset

freeze order required Bullock to disclose her worldwide assets in excess of 10,000 Euros



                                                 7
        Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 12 of 29



(“Freezing and Disclosure Order”). (Tsirides Decl. at ¶ 30.) Copies of these orders, as translated

by Gorsoan, are attached hereto. (Bach Decl. Exs. 9, 10.)

       By its terms, the March 2013 Freezing and Disclosure Order (1) requires the first 15

defendants named in the Cyprus action, including Bullock, to freeze assets anywhere in the

world up to the amount of approximately $26 million, (2) directs the same defendants to disclose

the existence of all their assets worth more than 10,000 Euros, and (3) directs the remaining

defendants to disclose information and produce documents relating to the first 15 defendants.

(Bach Decl., Ex. 10.) As such, it expressly identifies the parties from whom such discovery can

be sought. Among those named, “Defendants (16) to (30) have been included for the purpose of

obtaining third-party discovery, known in Cyprus (and in the United Kingdom) as Norwich

Pharmacal relief,” and no damages against them are sought. (Tsirides Decl. at ¶¶ 6, 10.) The

Freezing and Disclosure Order does not authorize any discovery beyond its prescribed terms.

Nor does it provide for adversarial questioning in the form of a deposition. Rather, it calls for

written affidavits with documentary attachments. (Bach Decl., Ex. 10.)

       After obtaining the Freezing and Disclosure Order, Gorsoan and Gazprombank filed their

Statement of Claim on December 19, 2013, the equivalent of a civil complaint in the United

States. (Demetriades Decl. ¶ 11(f).) It alleges, in sum and substance, that three Russian

municipal entities sold bonds based on false representation and that defendants misappropriated

the proceeds. (Tsiridis Decl. ¶¶ 18-24.) Gazprombank allegedly invested in the bonds “between

2005 and 2007,” and the defendants allegedly misappropriated and diverted the invested funds

“between 2006 and 2008.” (Id. ¶¶ 20, 23.)

       Gazprombank was but one of many investors in the bond offering and purchased no more

than a fraction of the bonds. (Id. ¶ 20.) Yet it appears that no other alleged victim has stepped



                                                 8
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 13 of 29



forward in a Cypriot court or requested assistance in the United States to rectify this alleged

wrong. Only a major Russian bank, backed by the Russian government, which has already

obtained its own criminal judgment against Bullock and is currently seeking assets to satisfy that

judgment, has chosen this circuitous route.

        Over the past seven years, the case pending in Cyprus has functioned as little more than a

vehicle for asset discovery. There has been no hearing or adjudication on the merits, nor has a

date for one been set. (Demetriades Decl. ¶ 11(o)(iv).) Gorsoan and Gazprombank, as if still at

the preliminary stages of the proceeding, recently added a new party defendant in an effort to

identify and freeze more assets, a tactic that will further delay the adjudication of their claims.

(Id. ¶ 11(n).)

        D.       Discovery From Bullock In The Prior Section 1782 Proceeding

        In 2013, Gorsoan and Gazprombank commenced a Section 1782 proceeding in this Court

against Bullock and others seeking testimony and documents. In response to the subpoena

addressed to her, Bullock’s then counsel, Sher Tremonte LLP, performed a diligent search and

produced nearly 10,000 pages of documents. (Bach Decl. ¶ 12.) Although Bullock was found to

be in contempt based on one of her answers to a deposition question, no such finding has been

made with respect to her production of documents, and the matter remains pending. (Id. ¶ 13.)

Bullock’s extensive document production is contrary to Gorsoan’s statement to this Court that

Bullock “has provided minimal discovery.” (Letter of Caroline Donovan, dated May 13, 2019,

ECF No. 15 (“Donovan Letter”) at 1.)

        In addition to producing numerous documents, Bullock sat for deposition twice. Gorsoan

terminated the first deposition after several hours of questioning, claiming that her answers were

evasive and unacceptable. During her second deposition, represented by new counsel, Bullock

invoked her Fifth Amendment right in response to hundreds of detailed questions posed by
                                                  9
          Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 14 of 29



Gorsoan and Gazprombank’s counsel. (Bach Decl. ¶ 14.) As a result, Gazprombank and

Gorsoan now have the benefit of an adverse inference or any other evidentiary advantage Cyprus

courts may allow when an adversary refuses to answer questions.

         The questions that counsel for Gorsoan and Gazprombank posed at both depositions

concerned principally, if not exclusively, the details and ownership of assets, including, among

others, the two hotels in Courchevel, France, as well as Bullock’s compliance with the Cyprus

Freezing and Disclosure Order. This underscores once again that Gorsoan and Gazprombank

have been seeking asset discovery rather than evidence in support of their claims.

         E.   The Present Section 1782 Proceeding

         Having pursued discovery from Bullock, Gorsoan now seeks documents and testimony

from Bullock’s mother, her two daughters, and one of her associates. None is a party to the

matter in Cyprus, and none has been named in the Cyprus Freezing and Disclosure Order as a

third party from whom discovery can be sought. In its submission in support of its subpoenas,

Gorsoan nowhere suggests that any of these individuals is aware of the alleged fraud described in

the Statement of Claim or could assist a Cyprus tribunal in adjudicating the merits of any claim

or defense. Tellingly, Bullock’s daughters were age 9 and age 17 when the bond fraud allegedly

began.

         On December 17, 2018, Respondents objected to the subpoenas as failing to satisfy the

requirements of Section 1782 and invoked their Fifth Amendment right not to be witnesses

against themselves. Gorsoan did not pursue the matter for nearly six months. It was only on

May 13, 2019, when it received a query from the Court’s staff about the status of what appeared

to be an inactive matter, that Gorsoan decided to resume its efforts and filed a letter brief moving

to compel further responses. (Letter of Sean Hecker, dated May 16, 2019, ECF No. 16; Donovan

Letter, ECF No. 15.)
                                                10
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 15 of 29



       In the time that has elapsed since it submitted its prior Section 1782 request, Gorsoan has

taken measures to seize assets worth well in excess of the approximately $26 million limit

provided for in the Cyprus Freezing and Disclosure Order. Specifically, it has registered interim

judicial mortgages on hotel properties in Courchevel, including “Crystal,” estimated in 2013 to

have a value of 45,960,000 Euros, and “Pralong,” estimated in 2014 to have a value of

approximately 16,900,000 Euros. It has also registered an interim judicial security on the

tangible and intangible assets of the ongoing business of Pralong, worth approximately

7,000,000 Euros. (Desry Decl. ¶ 16 & Exs. 1-5.) In short, Gorsoan currently holds security

interests worth nearly 70,000,000 Euros.4

       By Order dated May 31, 2019, and with the consent of all parties, this Court granted

Bullock’s motion to intervene in these proceedings. (ECF No. 22.) The subpoenas at issue and

the arguments presented herein are different from those presented to the District Court and

Second Circuit when they considered Gorsoan and Gazprombank’s prior Section 1782 request to

Bullock and others.

       F.     The Subpoenas

       Gorsoan has addressed separate subpoenas to Zoya Kuznetsova (Bullock’s mother), Zoe

Bullock Remmel (Bullock’s older daughter), Eugenia Bullock (Bullock’s younger daughter), and

Stuart Sundlun (one of Bullock’s associates). Each tracks the language and relevant dates of the

Cyprus Freezing and Disclosure Order. As the Freezing and Disclosure Order initially went into

effect on August 24, 2012, so, too, the subpoenas each provide that the “relevant time period for



4
  It is also worth noting that the ruble has lost close to two-thirds of its value against the dollar
since 2007. Thus, Gazprombank’s alleged investment of approximately $23,000,000 between
2005 and 2007 is worth approximately $8,000,000 today. In that sense, the approximately $26
million ceiling of the Cyprus Freezing and Disclosure Order might well exceed the amount
necessary to secure any eventual judgment.
                                                  11
        Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 16 of 29



these Requests is August 24, 2012 to present.” Similarly, as the Freezing and Disclosure Order

requires the disclosure of assets “exceeding 10,000 Euros,” so, too, the subpoenas define “Asset”

as “anything of economic value exceeding 10,000 Euros.” (Bach Decl. Exs. 5-8.)

       In seeking private financial information from third parties, the subpoenas are staggeringly

broad. The subpoena directed to Bullock’s mother requires production of “[a]ll documents

concerning your Assets,” “[a]ll documents concerning [your] federal and local taxes,” “[a]ll

documents concerning your expenses and sources of payment(s) for those expenses, including

without limitation, costs in connection with any of your Assets,” “[a]ll documents concerning

any business you have entered into,” “[a]ll documents concerning all instances in which you

have provided cash or any other Asset to Bullock,” “[a]ll documents concerning charitable

causes you support,” and “[a]ll documents concerning any Assets Transferred from or to

Bullock.” (Bach Decl. Ex. 5.)

       The subpoena addressed to Bullock’s older daughter goes even farther. In addition to

seeking the same categories of documents noted above, it seeks information concerning her

husband, her own children, and her own private business “Zaya Food” – matters that obviously

have nothing to do with any disputed issue in Cyprus. (Bach Decl. Ex. 6 (seeking, e.g., “All

documents concerning your expenses and sources of payment(s) for those expenses, including

without limitation, costs in connection with any of your Assets, your Husband’s Assets, or your

Children’s Assets”).)

       The subpoena directed to Bullock’s younger daughter, who graduated from college last

month, covers the same basic categories and further seeks “[a]ll documents concerning charitable

causes you support, including events you have attended, not limited to the Viennese Opera Ball




                                               12
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 17 of 29



of February 2, 2018, and/or donations you have contributed.” It even demands that she produce

all documents concerning expenses related to her “social life.” (Bach Decl. Ex. 7.)

       The subpoena addressed to Bullock’s associate Stuart Sundlun seeks “[a]ll documents

concerning Bullock, including without limitation any communications with Bullock,” regardless

of subject matter. It also seeks, among other things, information related to the hotels in

Courcheval, France, that Gorsoan and the Russian Federation are currently attempting to seize

through various legal means. (Bach Decl. Ex. 8.)

                                           ARGUMENT

       Under Section 1782(a), a district court has authority to grant an application for discovery

in aid of foreign proceedings only where “(1) the person from whom discovery is sought resides

(or is found) in the district of the district court to which the application is made, (2) the discovery

is for use in a foreign proceeding before a foreign [or international] tribunal, and (3) the

application is made by a foreign or international tribunal or any interested person.” Mees v.

Buiter, 793 F.3d 291, 297 (2d Cir. 2015); Brandi-Dorhn v. IKB Deutsche Industriebank AG, 673

F.3d 76, 80 (2d Cir. 2012). The party petitioning for Section 1782(a) discovery bears the burden

of demonstrating the presence of each of the statutory elements. See Certain Funds, Accounts

and/or Inv. Vehicles v. KPMG, LLP, 798 F.3d 113, 122 n.11 (2d Cir. 2015).

       Satisfaction of the three statutory requirements is merely the first threshold a petitioner

must overcome when seeking discovery under Section 1782. Even where the statutory

requirements have been met, district courts exercise discretion in determining whether, and to

what extent, discovery is appropriate. In short, compliance with the statutory requirements

“authorizes, but does not require” the district court to permit discovery. Intel Corp. v. Advanced

Micro Devices, Inc., 542 U.S. 241, 255 (2004); id. at 264 (“As earlier emphasized … a district



                                                  13
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 18 of 29



court is not required to grant a [Section] 1782(a) discovery application simply because it has the

authority to do so.”).

       To guide the district court’s discretion, the Supreme Court has identified four factors—

known as the Intel factors—that “bear consideration”: “(1) whether ‘the person from whom

discovery is sought is a participant in the foreign proceeding,’ in which case ‘the need for

[Section] 1782(a) aid generally is not as apparent’; (2) ‘the nature of the foreign tribunal, the

character of the proceedings underway abroad, and the receptivity of the foreign government or

the court or agency abroad to U.S. federal-court judicial assistance’; (3) ‘whether the [Section]

1782(a) request conceals an attempt to circumvent foreign proof-gathering restrictions or other

policies of a foreign country or the United States’; and (4) whether the request is ‘unduly

burdensome.’” Mees, 793 F.3d at 298 (quoting Intel, 542 U.S. at 264-65). As the Second Circuit

has observed, Congress broadly delegated discretion to grant, deny, or tailor discovery under

Section 1782(a) to the district court, and thus “the role of the district courts as gatekeepers [for

Section 1782(a) discovery] is paramount.” In re Accent Delight Int’l Ltd., 869 F.3d. 121, 134

(2d Cir. 2017).

       As shown below, Gorsoan cannot meet its burden of showing that the statutory

requirements have been satisfied, and—although the Court need not reach the issue—the Intel

factors strongly favor denial of discovery.

I.     Gorsoan Seeks Impermissible Asset Discovery And Has Failed To Show That The
       Discovery Sought Is “For Use” In Adjudicative Proceedings In Cyprus

       Gorsoan has failed to satisfy the second of the three statutory prerequisites for Section

1782 discovery—namely, that the requested discovery be “for use” in a foreign proceeding. In

its submissions, Gorsoan argues that it should be entitled to obtain “asset discovery” pursuant to

the Cyprus court’s Freezing and Disclosure Order. (Donovan Letter at 1; Memorandum at 2.)


                                                  14
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 19 of 29



However, Section 1782 discovery is only available in aid of “adjudicative” proceedings before a

foreign tribunal. Asset freeze orders, like orders of attachment, or post-judgment enforcement

mechanisms, are not adjudicative proceedings. Put more broadly, asset discovery for the purpose

of identifying and securing assets, as opposed to merits discovery, is not permitted under Section

1782.

        A.   An Asset Freeze And Disclosure Order Is Not An Adjudicative Proceeding

        The Second Circuit has long held that discovery under Section 1782 is only “for use in a

proceeding before a foreign tribunal” when the “foreign proceeding is adjudicative in nature”

and the discovery sought will help move the needle on the merits of the foreign dispute.

Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24, 27 (2d Cir. 1998); see In re Letters Rogatory

Issued by Director of Inspection of Government of India, 385 F.2d 1017, 1020-21 (2d Cir. 1967)

(Friendly, J.). “Under [Section] 1782, an applicant may seek discovery of any materials that can

be made use of in the foreign proceeding to increase her chances of success.” Mees, 793 F.3d at

299 (explaining that “seeking discovery to prove one’s claim” in a pending proceeding “satisfies

the ‘for use’ requirement”). A foreign litigant may not, however, use Section 1782 “[w]ithout

some means of injecting the evidence into the proceeding … such that it may ‘use’ the

information.” Certain Funds, Accounts and/or Investment Vehicles v. KPMG, L.L.P., 798 F.3d

113, 120 (2d Cir. 2015) (emphasis added); see also id. at 122 n.11 (“[T]he burden [is] on a §

1782 applicant to establish that it will have some means of actually using the evidence in the

foreign proceeding.”).

        In Euromepa, the Second Circuit considered whether a French bankruptcy proceeding

through which the Section 1782 petitioner sought to enforce a previously obtained judgment was

an adjudicative proceeding that could serve as a predicate for Section 1782 discovery. 154 F.3d

at 28. The Second Circuit held that the bankruptcy proceeding was not adjudicative because it
                                                15
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 20 of 29



was merely a vehicle through which an “already extant judgment [was] being enforced.” Id.

The “merits of the dispute … ha[d] already been adjudicated” and would not be revisited in the

bankruptcy. Id. The Second Circuit therefore denied Section 1782 discovery. Id. at 29.

       Following Euromepa, Courts within this Circuit have held that Section 1782 bars

discovery in aid of asset identification or collection, as opposed to discovery in aid of the merits

of a claim or defense subject to adjudication. This is true regardless of whether the discovery is

sought after or, as here, before entry of a foreign judgment, and regardless of whether the asset

discovery is sought ancillary to an actually pending foreign adjudicative proceeding.

       In Jiangsu Steamship Co., Ltd. v. Success Superior Ltd., 14 Civ. 9997, 2015 WL 3439220

(S.D.N.Y. Jan. 30, 2015), Judge McMahon addressed a Section 1782 application seeking

discovery from U.S. banks in aid of a breach of contract claim to be brought in a London

arbitration. The petitioner did not argue that Section 1782 discovery would assist in proving its

claim. Instead, it argued that it should be permitted discovery to identify assets that could then

be attached as security for an eventual arbitral award. Noting that “[a] United States court must

be particularly cautious to insure that [Section] 1782 is not being invoked as a subterfuge, to

mask some extra-statutory purpose,” Judge McMahon had little difficulty in finding that Section

1782 did not authorize the requested prejudgment asset discovery:

           [Petitioner] does not seek this discovery in order to help decide the ‘merits
           of the dispute’ between it and [respondent]; it wants the information about
           [respondents’] assets so it can easily obtain advance security for such a
           judgment … or enforce whatever judgment it might obtain in the as-yet-
           to-be-brought London arbitration. However, neither pre-judgment
           attachment nor post-judgment enforcement proceedings are ‘adjudicative’
           in nature… the request for this particular form of discovery should be
           denied.

Id. at *4 (emphasis added) and at *6 (“There is nothing remotely adjudicative about a pre-

judgment attachment proceeding. It is a means of obtaining security for a judgment that has not

                                                 16
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 21 of 29



been obtained and that may never be obtained.”). Judge McMahon subsequently denied

petitioner’s motion for reconsideration, reiterating that, in a pre-judgment attachment

proceeding, “nothing is ‘adjudicated,’” because “[a]ll that happens is that identified property

becomes security for the enforcement of a judgment that may be entered somewhere down the

pike.” 2015 WL 518567, at *3 (S.D.N.Y. Feb. 5, 2015).

       Similarly, in In re Asia Maritime Pacific, Ltd., 253 F. Supp. 3d 701 (S.D.N.Y. 2015),

Judge Caproni denied a Section 1782 application seeking discovery to identify assets “to attach

as security” for an eventual judgment on a claim in a pending London arbitration. Id. at 706-07.

“Inasmuch as the arbitration proceeding is for … failure to pay the amounts due under [an

agreement],” Judge Caproni explained, “it is not intuitively obvious . . . [that] the location of

[the respondent’s] assets would be relevant or would increase Petitioner’s chance of success in

that proceeding.” Id. at 707.

       Finally, in In re MT Baltic Soul Produktentankschiff-Ahrtsgesellschaft mgH & Co. KG,

15 Misc. 319, 2015 WL 5824505 (S.D.N.Y. Oct. 6, 2015), the petitioner sought Section 1782

discovery to locate assets for enforcement of a judgment obtained in English courts. Judge

Swain denied the petition, finding that “[a]ny discovery … would only be in relation to a

contemplated post-judgment action, which Euromepa holds is not a ‘foreign proceeding’ within

the meaning of [S]ection 1782.” Id. at *2.

       These cases make clear that Section 1782 discovery is not allowed if its purpose is solely

to discover assets for pre-judgment attachment or in anticipation of post-judgment enforcement.

       B.    Gorsoan Seeks Asset Discovery

       Applying these standards, it is clear that the subpoenas should be quashed. There is no

serious dispute that Gorsoan is seeking asset discovery in aid of the Cyprus Court’s Freezing and

Disclosure Order. Although Gorsoan pays lip service to the notion that it seeks evidence
                                                 17
        Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 22 of 29



“concerning both the underlying fraud and Bullock’s assets” (Memorandum at 2), it does not

explain how any of its document requests concern that “underlying fraud.” To the contrary, as is

evident from the face of the subpoenas, the discovery demands relate only to Bullock’s and

Respondents’ alleged assets. Moreover, the subpoenas are limited to the period following the

August 24, 2012 effective date of the first Cyprus freezing order—even though the period of the

alleged fraud was between 2005 and 2008. Simply put, Gorsoan’s sole purpose is to identify

assets that may be subject to the Freezing and Disclosure Order and that could one day be used to

satisfy a Cyprus judgment “that may be entered somewhere down the pike.” Jaingsu Steamship,

2015 WL 518567, at *3. This is not a permissible basis for discovery under Section 1782.

       In its most recent letter to this Court, Gorsoan concedes that it has been “seeking asset

discovery.” (Donovan Letter at 1.) As characterized by Gorsoan, the current subpoenas to

family members seek “information concerning transfers of assets to them by or through Bullock,

their own assets and expenses, and any transfers or related movement of their assets.”

(Memorandum at 10.) As to Sundlun, Gorsoan claims to seek “discovery regarding Bullock’s

assets.” (Id.) Moreover, the subpoenas only call for documents concerning assets that exceed

the Freezing and Disclosure Order’s 10,000 Euro minimum threshold.

       Focusing merely on assets, Gorsoan nowhere alleges that Bullock’s mother or daughters

could shed light on the merits of any claim or defense pending in Cyprus. Gorsoan does not say

how “Zaya Food,” a small business associated with Bullock’s older daughter, is conceivably

relevant to fraud claims arising from an alleged Russian municipal bond scheme that, according

to Gorsoan, took place more than a decade ago. Nor does Gorsoan explain how expenses

relating to Bullock’s younger daughter’s “social life,” or her alleged attendance at the Viennese




                                                18
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 23 of 29



Opera Ball in 2018, will help it prove its case in Cyprus. Just to state these requests is to

recognize how absurd they are.

       Gorsoan claims to be pursing its present Section 1782 request only because Bullock

herself allegedly provided insufficient responses in a prior Section 1782 proceeding, including

when her own deposition was taken twice. (Memorandum at 5; Donovan Letter at 2.) The

record is clear that, during her second deposition, Bullock invoked her Fifth Amendment right in

response to hundreds of detailed questions, while Gorsoan freely questioned her at length. If

Gorsoan were seeking merits discovery, it would need to proceed no further: it has the benefit of

adverse inferences or of any other evidentiary advantage Cyprus courts may grant in such

circumstances. Gorsoan now seeks discovery from third parties only to aid its search for assets.

       Because the discovery sought is not “for use” in a foreign proceeding within the meaning

of Section 1782, the subpoenas should be quashed. The Court’s analysis need go no further.

II.    This Court Should Deny Discovery As A Matter Of Discretion

       A.    The Document Requests Are Overly Broad, Unduly Intrusive, And Harassing

       Even assuming that Gorsoan can meet the basic elements of Section 1782, the subpoenas

should nonetheless be quashed as a matter of the Court’s discretion. District courts are the

“gatekeepers” of Section 1782 discovery, Accent Delight, 869 F.3d. at 134, and have broad

discretion to quash “unduly intrusive or burdensome” discovery requests under Section 1782.

Intel, 542 U.S. at 245. As the Second Circuit has explained, “if the district court determines that

a party’s discovery application under section 1782 is made in bad faith, for the purpose of

harassment, or unreasonably seeks cumulative or irrelevant materials, the court is free to deny

the application in toto[.]” Euromepa S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1101 n.6 (2d Cir.

1995). District courts have not hesitated to exercise this authority, especially where, as here,

discovery is sought from non-parties. See, e.g., In re Apotex Inc., 2009 WL 618243, at *3-4

                                                 19
        Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 24 of 29



(S.D.N.Y. March 9, 2009) (quashing subpoena that would require a non-party to perform

“onerous searches”); In re Application of 000 Promnefstroy, 2009 WL 3335608, at *9 (S.D.N.Y.

Oct. 15, 2009) (denying request for broad Section 1782 discovery from non-party and noting that

“cases in which such applications were routinely approved” typically involve requests for “a

single document or report, or even those documents relating to a single transaction or event”).

       This is a case in point. Gorsoan’s subpoenas contain exceedingly broad document

requests that would never pass muster under our procedural rules. See Fed. R. Civ. P. 26(b)(1);

Fed. R. Civ. P. 45(d)(3)(iv); Mees, 793 F.3d at 302 (“[A] district court evaluating a § 1782

discovery request should assess whether the discovery sought is overbroad or unduly

burdensome by applying the familiar stands of Rule 26 of the Federal Rules of Civil

Procedure.”); In re Postalis, 18 Misc. 497, 2018 WL 6725406, at *6 (S.D.N.Y. Dec. 20, 2018)

(denying Section 1782 application where subpoena was “plainly overbroad”). The subpoenas

are broad in scope, going so far as to investigate “charitable contributions” and expenses related

to “social life” in addition to numerous other generally private and confidential financial matters.

Even assuming that the document requests were somehow relevant to an adjudication in Cyprus,

they are so vague and overbroad, both as to scope and time, that it is impossible to know how to

respond to them. How should a witness respond to a demand for “all documents concerning

your assets,” or “all documents concerning any business you have entered into”? Even construed

in the narrowest manner possible, the subpoenas would impose an undue burden on Respondents

entirely disproportionate to the needs of the Cyprus proceedings.

       Were that not enough, the subpoenas improperly call for highly personal and sensitive

information. The subpoenas directed to Bullock’s family seek all of their federal and local tax

documents from 2012 to the present. Tax returns, of course, are “confidential,” 16 U.S.C. §



                                                20
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 25 of 29



6103(a), and “‘[c]ourts have been reluctant to require disclosure of tax returns because of both

‘the private nature of the sensitive information contained therein’ and ‘the public interest in

encouraging the filing by taxpayers of complete and accurate returns.’” Ellis v. City of New

York, 243 F.R.D. 109, 111 (S.D.N.Y. 2007) (citations omitted). Tax returns are thus protected

by a “quasi-privilege” overcome only where the demanding party has shown a compelling need

for the information, and that the information cannot be obtained from other sources. See id. at

112; Rohland v. Syn-Fuel Assocs.-1982 Ltd. Partnership, 89 Civ. 3325, 1990 WL 145015, at *1

(S.D.N.Y. Sept. 26, 1990); Melendez v. Primavera Meats, Inc., 270 F.R.D. 143, 144 (E.D.N.Y.

2010). Gorsoan makes neither showing here.

        For similar reasons, courts are reluctant to allow discovery of confidential financial

information from non-parties. See Solow v. Conseco, Inc., 06 Civ. 5988, 2008 WL 190340, at

(S.D.N.Y. Jan. 18, 2008) (quashing subpoenas seeking non-party’s confidential financial

information); In re Glitnir banki hf., 08-14757, 2011 WL 3652764, at *5-8 (Bankr. S.D.N.Y.

Aug. 19, 2011).

       Gorsoan has shown no reason why the intrusive third-party discovery that it seeks here

should be permitted. The subpoenas are overly broad and harassing and should be quashed in

their entirety. See In re Elvis Presley Enters. LLC, 15 Misc. 386, 2016 WL 843380, at *6

(S.D.N.Y. March 1, 2016) (declining to narrow overly broad subpoena and denying Section 1782

application).

       B.       Gorsoan’s Section 1782 Application Is Made In Bad Faith

       Gorsoan’s subpoenas should also be quashed because Gorsoan has brought its Section

1782 application in bad faith. Apart from violating the statute by seeking information and

materials unrelated to the merits of the Cyprus case, it appears that Gorsoan has a far more

nefarious purpose in seeking extensive, asset-related discovery: to obtain information about
                                                 21
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 26 of 29



Bullock, her family, and her alleged assets that it can then turn over to the Russian Federation to

aid in its years-long campaign to seize Bullock’s assets and to bolster its politically-driven

criminal case against her ex-husband.

       As shown above, Gazprombank is using Gorsoan as a litigation front because

Gazprombank cannot easily avail itself of EU or American discovery processes. This type of

collaboration is to be expected given that Gorsoan has no independent purpose of its own and

was created solely for the purpose of accepting assignments from Gazprombank and then

pursuing this litigation. Also certain is the close connection between Gorsoan and

Gazprombank’s civil actions, on the one hand, and the criminal proceedings and related

enforcement proceedings brought against Bullock and her co-defendants by the Russian state.

Gorsoan and the Russian Federation are both currently pursuing legal claims for certain property

in France, including the rights to two Courcheval hotels. Gorsoan’s intrusive and harassing

subpoenas to Bullock’s mother, her two daughters, and one of her associates are clearly designed

to put pressure on Bullock while Gorsoan and Gazprombank, along with the Russian Federation,

are attempting to seize and obtain assets through contested litigation not only in Cyprus, but also

in France. This Court should not facilitate such tactics.

       Moreover, the Cyprus action, claimed to be the basis for the current Section 1782 request,

was commenced nearly seven years ago, in 2012, but neither Gorsoan nor Gazprombank has

made any significant effort to move it toward a hearing on the merits. It is being used merely as

a convenient vehicle for the initiation of overseas asset discovery and related enforcement

proceedings. While Gorsoan purports to require discovery from the subpoenaed parties, it

should be noted that Bullock herself, following a diligent search by her then counsel, already

produced nearly 10,000 pages of documents to Gorsoan and Gazprombank in the earlier Section



                                                 22
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 27 of 29



1782 proceeding, and Gorsoan has already identified and registered claims for assets with a total

value that far exceeds the amount of damages Gorsoan and Gazprombank are claiming in

Cyprus. (Desry Decl. ¶ 16.)

       C.     The Third-Party Discovery Sought In This Section 1782 Proceeding Is An
              Attempt To Circumvent The Supervision Of The Cyprus Court And The
              Federal Rules of Civil Procedure

       Section 1782 applications should be denied where the discovery request “conceals an

attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country

or the United States.” Intel, 542 U.S. at 241. Here, the exceedingly broad prejudgment third-

party “asset discovery” that Gorsoan seeks would not be available either in Cyprus or under our

own Federal Rules of Civil Procedure. Thus, this factor strongly favors denying discovery.

       First, the broad third-party asset discovery that Gorsoan seeks should be denied because it

is an attempt to circumvent Cyprus’s carefully calibrated and limited system of civil discovery.

In Cyprus, parties from whom discovery is sought generally must be named as defendants in the

action and brought before the court, even if no claims are asserted against them. What we

consider “third-party discovery” may then be pursued against such named defendants. The

purpose of the Cyprus system is to permit the court to supervise the scope and manner of

discovery procedures that are typically much more limited than their U.S. analogues. Among

other things, Cyprus does not permit the use of depositions, and document discovery is generally

limited to the identification of material documents that a party will use to prove its case at trial.

(Demetriades Decl. ¶¶ 11(k), 15.)

       Gorsoan and its counsel are familiar with these procedures. Indeed, Gorsoan named

numerous foreign parties as defendants in the Cypriot proceedings for discovery purposes only.

Nonetheless, in a transparent effort to avoid Cyprus’s limited discovery and tight judicial



                                                  23
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 28 of 29



controls over the process, Gorsoan turns to this Court to obtain far greater, and more intrusive,

information.

       Gorsoan also seeks to circumvent policies and limitations embodied in our Federal Rules

of Civil Procedure. “Section 1782 incorporates the Federal Rules of Civil Procedure by

reference,” and courts addressing Section 1782 requests have been loath to depart from the

norms of the American legal system. In re Application of Postalis, 2018 WL 6725406, at *6

(2018) (denying request for pre-action discovery because “[t]he American legal system does not

permit pre-action discovery” and to allow such discovery would “circumvent the laws and

policies of the United States embodied in the Federal Rules of Civil Procedure”).

       Absent exceptional circumstances, under the Federal Rules “discovery concerning an

adversary party’s assets is not permitted during the course of the litigation unless it is relevant to

the merits of a claim.” Esso Exploration & Production Nigeria Ltd. v. Nigerian Nat’l Petroleum

Corp., 14 Civ. 8445, 2017 WL 3491975, at *4 (S.D.N.Y. Aug. 15, 2017) (quoting Sequa Corp. v.

Gelmin, 91 Civ. 8675, 1995 WL 404726, at *6 (S.D.N.Y. July 7, 1996)); Gen. Motors LLC v.

Lewis Bros., L.L.C., 10 Civ. 725, 2012 WL 3128949, at *8 (W.D.N.Y. July 31, 2012)

(“Discovery of an adverse party’s assets and financial information generally is not permitted

during the course of litigation unless such discovery involves the specific elements of a claim at

issue in the case.”). Thus, even if Gorsoan’s end-run around Cypriot restraints on discovery

were deemed permissible, Gorsoan would still be prohibited from obtaining the discovery it

seeks under fundamental principles of U.S. law.

III.   The Respondents Have Asserted Their Rights Under The Fifth Amendment

       As set forth in their own separate submissions, Respondents have asserted their Fifth

Amendment right not to be witnesses against themselves. They enjoy analogous rights under

Cypriot law. (Demetriades Decl. ¶ 17.). Section 1782 expressly provides that “[a] person may
                                                  24
         Case 1:18-mc-00431-RA Document 27 Filed 07/05/19 Page 29 of 29



not be compelled to give his testimony or statement or to produce a document or thing in

violation of any legally applicable privilege.” For this reason alone, and even assuming Gorsoan

has satisfied all other requirements of Section 1782, Gorsoan should not be permitted to pursue

its requests any further.

                                        CONCLUSION

       For the foregoing reasons, Intervenor Bullock respectfully requests that this Court grant

her motion, vacate the ex parte Order dated October 16, 2018, and quash the subpoenas issued to

the Respondents herein.


Dated: July 5, 2019
       New York, New York




                                                        /s/ Jonathan P. Bach
                                                        Jonathan P. Bach
                                                        Julian S. Brod
                                                        Shapiro Arato Bach LLP
                                                        500 Fifth Avenue, 40th Floor
                                                        New York, New York 10110
                                                        (212) 257-4880
                                                        jbach@shapiroarato.com

                                                        Attorneys for Janna Bullock




                                               25
